Citation Nr: 1137660	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-11 324	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in an October 2008 Board decision which determined that the moving party was not entitled to recognition as the Veteran's surviving spouse for VA death benefit purposes.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1941 to January 1942.  

2.  The September 2011 motion did not include the date of the Board decision to which the motion relates; nor did the motion include the specific alleged error of fact or law in the Board decision or the legal or factual basis for the allegation of CUE in the Board decision.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a), (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking to revise an October 2008 Board decision which determined that she was not entitled to recognition as the surviving spouse of the deceased Veteran.  In a statement dated February 2011 and received at the Board in September 2011 (hereinafter "the September 2011 statement), the moving party stated that she was filing a "motion for reconsideration based on clear and unmistakable error" because she is the legal wife of the deceased Veteran who was filled in action in January 1942, as they were married on August 30, 1941.  

While the moving party's statement reflects that she intended to file a "motion for reconsideration", the Board finds that her statement also reasonably raises a claim of CUE.  

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2011).

In addition to the foregoing, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  

Review of the September 2011 motion reveals that the moving party did not include the date of the Board decision to which the motion relates, which is specifically required under 38 C.F.R. § 20.1404(a).  

The motion did not also include the specific alleged error of fact or law in the Board decision or the legal or factual basis for the allegation of CUE in the previous decision, which is specifically required under 38 C.F.R. § 20.140(b).  Instead, the September 2011 motion was non-specific as to error committed in the previous Board decision.  

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a) and (b) (2011), the motion is dismissed without prejudice.




ORDER

The motion is dismissed without prejudice to refiling.


	                       ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


